DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13 (second occurrence) and 14 have been renumbered claims 14 and 15, respectively.
Claims 5, 14 and 16 are objected to because of the following informalities:
(claim 5, line 2) “adjustable valve element” should be changed to “an adjustable valve element”.
(claim 14, line 3) “a surface” should be changed to “the surface”.
(claim 16, line 8) “an above bore pressure” should be changed to “the above bore pressure”.
(claim 16, line 9) “the below bore pressure” should be changed to “a below bore pressure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (10,704,363).
As concerns claim 16, Johnson shows a subsea valve system for use in a subsea landing string, the subsea valve system comprising: a subsea valve comprising a housing (14) and an adjustable valve element (24) that is configured to function between an open position (Fig. 3) and a closed position (Fig. 2); and an external manifold (42) positioned outside of the housing and in fluid communication with the subsea valve (Fig. 4), wherein the external manifold is configured to provide pump through functionality for the subsea valve by fluidly coupling (40, 44, 46) an above bore pressure (34) to an open chamber (16) of the subsea valve while the above bore pressure is greater than a below bore pressure (Fig. 4).
As concerns claim 19, Johnson shows wherein the subsea valve comprises an operator piston (20) that is coupled to the adjustable valve element (24), an open control pressure from an open umbilical (10) is configured to drive the operator piston to adjust the adjustable valve element to an open configuration (Fig. 3), and a close control pressure from a close umbilical (12) is configured to drive the operator piston to adjust the adjustable valve element to a closed configuration (Fig. 2).
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
Claims 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679